DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection set forth below in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al ("Near infrared oximetry-guided artery–vein classification in optical coherence tomography angiography", published May 14, 2019) in view of Campbell et al. ("Detailed Vascular Anatomy of the Human Retina by Projection Resolved Optical Coherence Tomography Angiography", February 10, 2017) in further view of Hirano et al. ("Distinct Retinal Capillary Plexuses in Normal Eyes as Observed in Optical Coherence Tomography Angiography Axial Profle Analysis", published June 20, 2018).
Regarding Claim 1, Son teaches a method for identifying a vein or artery within optical coherence tomography (OCT) data obtained from an eye, comprising: using an electronic processor(Page 814, Right Column, Paragraph 1, A pupil camera was used to aid retinal localization, and a fixation target with dim green light was used to minimize voluntary eye movements. For OCT recording, the illumination power on the cornea was set at 600 lW. Four B-scan OCTs were acquired from macular region, and speckle variance processing was used for OCTA image construction. The examiner interprets that the pupil camera would contain a processor within the camera.): 
assigning one of a vein designation or artery designation to the reference capillary region based on the associated predefined capillary structural configuration (Figure 3(a) shows segmented vessel map corresponding to the en face OCT in Figure 2(b), by implementing global thresholding method, and optic disc is identified based on gradient intensity information. The source nodes are detected around the optic disc to make a start point for each vessel tracking and identified as red and blue for artery and vein, respectively, based on the ODR analysis explained in Figure 2. A skeletonized vessel map for the vessel tracking is shown in Figure 3(b). The blood vessel tracking algorithm started at a nodal point and tracked the branch until it reached the end point within macular region. The procedure was completed till all branches were classified into arteries or veins. The examiner interprets that the prior art is determining through a skeleton map which vessel can be classified as a vein or artery in the mascular region of the eye.)assigning the vein designation or artery designation that was assigned to the reference capillary region to the first vascular structure within the superficial vascular plexus; (Page 815, Right Column, Paragraph 3, Figure 3(a) shows segmented vessel map corresponding to the en face OCT in Figure 2(b), by implementing global thresholding method, and optic disc is identified based on gradient intensity information. The source nodes are detected around the optic disc to make a start point for each vessel tracking and identified as red and blue for artery and vein, respectively, based on the ODR analysis explained in Figure 2. A skeletonized vessel map for the vessel tracking is shown in Figure 3(b). The blood vessel tracking algorithm started at a nodal point and tracked the branch until it reached the end point within macular region. The procedure was completed till all branches were classified into arteries or veins. OCT artery–vein map was generated by inverse distance transform (Figure 3(c)).Page 815, Results Section, Paragraph 1, Figure 2(a) illustrates representative B-scan OCT (Figure 2 (a1)), en face OCT (Figure 2(a2)) and OCTA (Figure 2(a3)) images of macular region. The B-scan OCT image clearly revealed individual layers in the retina, including the nerve fiber layer, ganglion cell layer, inner plexiform layer, inner nuclear layer, outer plexiform layer, outer nuclear layer, external limiting membrane, inner segment/outer segment, and retinal pigment epithelium and choroid (Figure 2(a1)). The examiner interprets that the prior art is capable of revealing the individual layers of the retina and that the superficial vascular plexus would be in the ganglion cell layer and that the prior art is capable of assigning vein and artery classification based on color.); storing or displaying the assigned vein or artery designation (As seen in Figure 3, the assigned vein destination of the reference vascular region is assigned a blue color and the assigned artery desination is assigned a red color.).
Son does not explicitly teach extracting depth information from the OCT data, including a superficial vascular plexus at a first depth and a capillary plexus at a second depth deeper than the first depth; identifying a reference capillary region within the capillary plexus characterized by a predefined capillary structural configuration, 

    PNG
    media_image1.png
    587
    632
    media_image1.png
    Greyscale

Campbell teaches extracting depth information from the OCT data, including a superficial vascular plexus at a first depth and a capillary plexus at a second depth deeper than the first depth; (Page 3, Paragraph 2, Using the PR-OCTA algorithm, we were able to detect the depth of vascular plexuses in the retina in four geographic regions temporal to the optic nerve (peripapillary, parafoveal, perifoveal, peripheral) by identifying depth-specific peaks in vessel density for each subject. This montage OCTA (Fig. 2) from one subject displays decorrelation signals from a single 2 dimensional image demonstrating the typical angiographic appearance of the inner retina with both large and small vessels. Overlaying the decorrelation signal onto a structural OCT image (Fig. 2), after application of the PR-OCTA algorithm, the specific depth and relative breadths of the four vascular plexuses are easily visualized.); identifying a reference capillary region within the capillary plexus characterized by a predefined capillary structural configuration; (As seen in Fig. 6, the orange annotated circle shows the reference vascular structure is within the second vascular plexus is characterized by the intermediate capillary plexus.); 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Campbell to Son in order to extract depth information to determine a first and second vascular plexus. One skilled in the art would have been motivated to modify Son in this manner in order to use projection-resolved (PR) OCTA algorithm to improve depth resolution in the image. (Campbell, Abstract)
However Son and Campbell do not explicitly teach identifying a vascular connection between the reference capillary region and a first vascular structure within the superficial vascular plexus 
Hirano teaches identifying a vascular connection between the reference capillary region and a first vascular structure within the superficial vascular plexus(Page 2, En Face OCTA Images of vacular plexuses, Paragraph 1, En face OCTA images were generated to evaluate differences in vascular plexus morphology. Images were created based on the vascular layers identified by OCTA axial profle analyses (Fig. 4). En face OCTA images of the SVP revealed a centripetal branching pattern that terminated in a capillary ring around the foveal avascular zone. Additionally, en face OCTA images of the DVC could be divided into the ICP and DCP, each of which had a distinct vascular morphology. Most notably, a vortex-like confguration of vascular loops surrounding a central seed point was apparent in the DCP, but not in the ICP. The examiner interprets as discussed in the summary section of Figure 4, the prior art is determining vascular connections around the SVP and centripetal branches are connected around the capillary ring of the foveal vascular zone.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Hirano to Son and Campbell in order to identify a connection between capillary regions of the eye and the superficial vasclular plexus. One skilled in the art would have been motivated to modify Son and Campbell in this manner in order allow  healthy retinal vasculature to be precisely reconstructed and may be useful for clinically assessing retinal pathology. (Hirano, Abstact)
Regarding Claim 2, the combination of Son, Campbell and Hirano teaches the method of claim 1, wherein the predefined capillary structural configuration is a local vortex structural configuration. (Son, Page 815, Left Column, Paragraph 4, we conducted the ODR analysis at the optic disc region in en face OCT, and blood vessel tracing was used to track the arteries and veins into the macular region. The examiner interprets that the local vortex structural configuration corresponds to the vein structure).
Regarding Claim 3, the combination of Son, Campbell and Hirano teaches the method of claim 1, wherein the reference capillary region is a region of capillary convergence within the capillary plexus. (Campbell, Page 8, Paragraph 1, The superficial vascular complex consists of the SVP and the RPCP. The SVP is a network of both large and small vessels connected directly to the retinal arteries and veins, and supplies all other vascular plexuses. In the macula, the SVP is arranged in a centripetal pattern that converges on the parafoveal capillary ring (Fig. 5). In the periphery, the superior and inferior circulations converge in an interleaved comb pattern similar to the retinal vasculature shown by FA Primate histology demonstrated that the SVP supplies all other vascular plexuses through vertical pre-capillary arterial segments, which typically ascend to the NFL (in the case of the RPCP) and descend to the deeper layers (ICP and DCP) off of the 1st order branches from the main arcades and terminal extensions of the SVP arterial segments. The examiner interprets that the superficial vascular plexus is in convergence with the deeper layers (ICP and DCP).) 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Campbell to Son in order for the reference vascular region to be in convergence with the second vascular plexus. One skilled in the art would have been motivated to modify Son in this manner in order to use projection-resolved (PR) OCTA algorithm to improve depth resolution in the image. (Campbell, Abstract)


    PNG
    media_image2.png
    166
    255
    media_image2.png
    Greyscale

Regarding Claim 4, the combination of Son, Campbell and Hirano teaches the method of claim 1, wherein the capillary plexus is one or more of the intermediate capillary plexus (ICP) and the deep capillary plexus (DCP). (As seen in the cropped image of Fig 6 previously presented shows the capillary plexus to be the intermediate capillary plexus (ICP) and the deep capillary plexus (DCP))
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Campbell to Son and Hirano in order to extract depth information to determine a first and second vascular plexus. One skilled in the art would have been motivated to modify Son and Hirano in this manner in order to use projection-resolved (PR) OCTA algorithm to improve depth resolution in the image. (Campbell, Abstract)
Regarding Claim 5, the combination of Son, Campbell and Hirano teaches the method of claim 1, wherein the identified reference capillary region is designated a venous structure. (Son, Page 815, Left Column, Paragraph 4, In order to ensure reliable artery–vein classification, we conducted the ODR analysis at the optic disc region in en face OCT, and blood vessel tracing was used to track the arteries and veins into the macular region.
Regarding Claim 6, the combination of Son, Campbell and Hirano teaches the method of claim 1, wherein the first vascular structure is characterized by having a vascular connection to the identified reference  capillary region, and the first vascular structure is assigned a vein designation.
Regarding Claim 7, the combination of Son, Campbell and Hirano teaches the method of claim 1, wherein: the first vascular structure is characterized by being adjacent to a second vascular structure within the superficial vascular plexus that has a vascular connection to the identified reference capillary region, and the first vascular structure is assigned an artery designation. (Son, Page 815, Left Column, Paragraph 4, In order to ensure reliable artery–vein classification, we conducted the ODR analysis at the optic disc region in en face OCT, and blood vessel tracing was used to track the arteries and veins into the macular region. The examiner interprets that the prior art is doing blood vessel tracing around the macular region to determine if the vascular structure is vein or an artery.)
Regarding Claim 8, the combination of Son, Campbell and Hirano teaches the method of claim 1, wherein the OCT data is an A-scan, B-scan, or C-scan(Son, Four B-scan OCTs were acquired from macular region, and speckle variance processing was used for OCTA image construction.)
Regarding Claim 9,  the combination of Son, Campbell and Hirano teaches  the method of claim 1, wherein the OCT data is a depth encoded en face image whose depth encoding differentiates between the superficial vascular plexus and the capillary plexus. (Campbell, Page 3, Paragraph 4, Using the depth locations of the retinal vascular plexuses defined by the investigation above (Fig. 3), we produced en face OCTA of the four vascular plexuses (Fig. 5). Although the RPCP and the SVP appear to be a single complex in cross section (Fig. 4), they present distinct patterns en face (Fig. 5). The RPCP has long radial capillaries that run parallel with the nerve fiber bundles, whereas the SVP consists of a mixture of large and small vessels (Fig. 5). In the macula, the SVP has a pattern of centripetally branching pattern that terminate at capillary ring around the foveal avascular zone (Fig. 5). The largest arcade vessels interweave between the NFL and GCL, and thus are captured in both the RPCP and SVP slabs. The ICP and DCP consist of thin layers of capillaries arranged in lobular patterns without directional preference. The examiner interprets the prior art is using depth location of the vascular plexus to differentiate the first and second vascular plexus.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Campbell to Son in order to extract depth information to determine a first and second vascular plexus. One skilled in the art would have been motivated to modify Son in this manner in order to use projection-resolved (PR) OCTA algorithm to improve depth resolution in the image. (Campbell, Abstract)
Regarding Claim 10, the combination of Son, Campbell and Hirano teaches the method of claim 1, wherein the OCT data is a non-depth encoded. en face image. and the depth information is extracted based on the relative widths of the vascular structures of the superficial vascular plexus and the capillary structures of the capillary plexus. (Campbell, As seen in Fig 6 shows a non-depth encoded enface image of the first and second vascular plexus in with the width of the blue solid arrow is used to determine the width between the superficial vascular plexus and capillary plexus). 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Campbell to Son in order to use a non-depth encoded enface OCT data to determine a first and second vascular plexus. One skilled in the art would have been motivated to modify Son in this manner in order to use projection-resolved (PR) OCTA algorithm to improve depth resolution in the image. (Campbell, Abstract)
Regarding Claim 11, the combination of Son, Campbell and Hirano teaches  the method of claim 1, wherein the OCT data is OCT angiography data(Son, Abstract, In coordination with an automatic vessel tracking algorithm, we report here the feasibility of using near infrared optical coherence tomography oximetry to guide artery–vein classification in optical coherence tomography angiography of macular region.)
Regarding Claim 17, Son teaches  a system for identifying a vein or artery within optical coherence tomography (OCT) data obtained from an eye, comprising: an OCT system for collecting the OCT data; an electronic processor(Page 814, Right Column, Paragraph 1, A pupil camera was used to aid retinal localization, and a fixation target with dim green light was used to minimize voluntary eye movements. For OCT recording, the illumination power on the cornea was set at 600 lW. Four B-scan OCTs were acquired from macular region, and speckle variance processing was used for OCTA image construction. The examiner interprets that the pupil camera would contain an processor within the camera.); a non-transitory computer readable media containing computer executable instructions that when executed by the electronic processor (Page 814, Left Column, Paragraph 1, However, clinical deployment of the color fundus image-guided OCTA analysis requires the involvements of two clinical instruments, i.e. fundus camera and OCTA system, and sophisticated image registration. The examiner interprets the OCTA system would inherently have a memory to perform image registration) implements the following steps: 4Application No.: 16/886,758Docket No.: 65829-20170.00 assigns one of a vein designation or artery designation to the reference capillary region based on the associated predefined capillary structural configuration(Figure 3(a) shows segmented vessel map corresponding to the en face OCT in Figure 2(b), by implementing global thresholding method, and optic disc is identified based on gradient intensity information. The source nodes are detected around the optic disc to make a start point for each vessel tracking and identified as red and blue for artery and vein, respectively, based on the ODR analysis explained in Figure 2. A skeletonized vessel map for the vessel tracking is shown in Figure 3(b). The blood vessel tracking algorithm started at a nodal point and tracked the branch until it reached the end point within macular region. The procedure was completed till all branches were classified into arteries or veins. The examiner interprets that the prior art is determining through a skeleton map which vessel can be classified as a vein or artery in the mascular region of the eye.);assigns the vein designation or artery designation that was assigned to the reference capillary region to the first vascular structure within the superficial vascular plexus. (Page 815, Right Column, Paragraph 3, Figure 3(a) shows segmented vessel map corresponding to the en face OCT in Figure 2(b), by implementing global thresholding method, and optic disc is identified based on gradient intensity information. The source nodes are detected around the optic disc to make a start point for each vessel tracking and identified as red and blue for artery and vein, respectively, based on the ODR analysis explained in Figure 2. A skeletonized vessel map for the vessel tracking is shown in Figure 3(b). The blood vessel tracking algorithm started at a nodal point and tracked the branch until it reached the end point within macular region. The procedure was completed till all branches were classified into arteries or veins. OCT artery–vein map was generated by inverse distance transform (Figure 3(c)).Page 815, Results Section, Paragraph 1, Figure 2(a) illustrates representative B-scan OCT (Figure 2 (a1)), en face OCT (Figure 2(a2)) and OCTA (Figure 2(a3)) images of macular region. The B-scan OCT image clearly revealed individual layers in the retina, including the nerve fiber layer, ganglion cell layer, inner plexiform layer, inner nuclear layer, outer plexiform layer, outer nuclear layer, external limiting membrane, inner segment/outer segment, and retinal pigment epithelium and choroid (Figure 2(a1)). The examiner interprets that the prior art is capable of revealing the individual layers of the retina and that the superficial vascular plexus would be in the ganglion cell layer and that the prior art is capable of assigning vein and artery classification based on color.);
Son does not explicitly teach extracts depth information from the OCT data, including a superficial vascular plexus at a first depth and a capillary plexus at a second depth deeper than the first depth; identifies a reference capillary region within the capillary plexus characterized by a predefined structural configuration; 
Campbell teaches extracts depth information from the OCT data, including a  superficial vascular plexus at a first depth and a capillary plexus at a second depth deeper than the first depth; (Page 3, Paragraph 2, Using the PR-OCTA algorithm, we were able to detect the depth of vascular plexuses in the retina in four geographic regions temporal to the optic nerve (peripapillary, parafoveal, perifoveal, peripheral) by identifying depth-specific peaks in vessel density for each subject. This montageOCTA (Fig. 2) from one subject displays decorrelation signals from a single 2 dimensional image demonstrating the typical angiographic appearance of the inner retina with both large and small vessels. Overlaying the decorrelation signal onto a structural OCT image (Fig. 2), after application of the PR-OCTA algorithm, the specific depth and relative breadths of the four vascular plexuses are easily visualized.); identifies a reference capillary region within the capillary plexus characterized by a predefined structural configuration; (As seen in Fig. 6, the orange annotated circle shows the reference vascular structure is within the second vascular plexus is characterized by the intermediate capillary plexus.); 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Campbell to Son in order to extract depth information to determine a first and second vascular plexus. One skilled in the art would have been motivated to modify Son in this manner in order to use projection-resolved (PR) OCTA algorithm to improve depth resolution in the image. (Campbell, Abstract)
However Son and Campbell do not explicitly teach identifies a vascular connection between the reference capillary region and a first vascular structure within the superficial vascular plexus
Hirano teaches identifies a vascular connection between the reference capillary region and a first vascular structure within the superficial vascular plexus (Page 2, En Face OCTA Images of vacular plexuses, Paragraph 1, En face OCTA images were generated to evaluate differences in vascular plexus morphology. Images were created based on the vascular layers identified by OCTA axial profle analyses (Fig. 4). En face OCTA images of the SVP revealed a centripetal branching pattern that terminated in a capillary ring around the foveal avascular zone. Additionally, en face OCTA images of the DVC could be divided into the ICP and DCP, each of which had a distinct vascular morphology. Most notably, a vortex-like confguration of vascular loops surrounding a central seed point was apparent in the DCP, but not in the ICP. The examiner interprets as discussed in the summary section of Figure 4, the prior art is determining vascular connections around the SVP and centripetal branches are connected around the capillary ring of the foveal vascular zone.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Hirano to Son and Campbell in order to identify a connection between capillary regions of the eye and the superficial vasclular plexus. One skilled in the art would have been motivated to modify Son and Campbell in this manner in order allow  healthy retinal vasculature to be precisely reconstructed and may be useful for clinically assessing retinal pathology. (Hirano, Abstact)
Regarding Claim 18, the combination of Son, Campbell and Hirano teaches  the system of claim 17, wherein the predefined structural configuration is a local vortex structural configuration of capillaries or a local region of capillary convergence within the capillary plexus. (Campbell, Page 8, Paragraph 1, The superficial vascular complex consists of the SVP and the RPCP. The SVP is a network of both large and small vessels connected directly to the retinal arteries and veins, and supplies all other vascular plexuses. In the macula, the SVP is arranged in a centripetal pattern that converges on the parafoveal capillary ring (Fig. 5). In the periphery, the superior and inferior circulations converge in an interleaved comb pattern similar to the retinal vasculature shown by FA Primate histology demonstrated that the SVP supplies all other vascular plexuses through vertical pre-capillary arterial segments, which typically ascend to the NFL (in the case of the RPCP) and descend to the deeper layers (ICP and DCP) off of the 1st order branches from the main arcades and terminal extensions of the SVP arterial segments. The examiner interprets that the superficial vascular plexus is in convergence with the deeper layers (ICP and DCP).) 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Campbell to Son in order for the reference vascular region to be in convergence with the second vascular plexus. One skilled in the art would have been motivated to modify Son in this manner in order to use projection-resolved (PR) OCTA algorithm to improve depth resolution in the image. (Campbell, Abstract)

    PNG
    media_image3.png
    259
    398
    media_image3.png
    Greyscale

Regarding Claim 19, the combination of Son, Campbell and Hirano teaches  the system of claim 18, wherein: the second depth corresponds to an intermediate capillary plexus or a deep capillary plexus of an eye(As shown in the cropped image of Fig 6, the examiner interprets the second depth to be the intermediate capillary plexus)
Regarding Claim 20, the combination of Son, Campbell and Hirano teaches  the system of claim 19, wherein: the vascular structure within the superficial vascular plexus is designated as a vein in response to having a connection to the predefined structural configuration(Son, Therefore, the OCT artery–vein map (Figure 3(c)) can be used to guide the artery–vein classification in the OCTA image (Figure 3(d)). Upon registration, the OCT artery– vein map was mapped into the OCTA image. The blood vessel branches in the OCTA image were connected with the branches in OCT artery–vein map. They were further tracked from branches of OCT artery–vein map to the end of OCTA branches accordingly. The tracking algorithm and artery–vein classification followed the same protocol used for OCT artery–vein map. Figure 3(e) shows the OCTA artery–vein map guided by OCT artery–vein map. The arteries and veins in macular region were fully classified, showing more capillary details compared to the OCT artery–vein map of the same macular region (Figure 3(f)) The examiner interprets that the prior art is using blood vessel tracking and the capillary levels to determine the artery vein classification for the image. If there is no vascular connection and the capillary levels are low then the classification will be an artery and if there is a vascular connection then it will be assigned a vein designation.).
Regarding Claim 21, the combination of Son, Campbell and Hirano teaches  the system of claim 19, wherein the OCT data is OCT angiography (OCTA) data. (Son, Abstract, In coordination with an automatic vessel tracking algorithm, we report here the feasibility of using near infrared optical coherence tomography oximetry to guide artery–vein classification in optical coherence tomography angiography of macular region.)
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al ("Near infrared oximetry-guided artery–vein classification in optical coherence tomography angiography", published May 14, 2019) in view of Campbell et al. ("Detailed Vascular Anatomy of the Human Retina by Projection Resolved Optical Coherence Tomography Angiography", February 10, 2017) in view of Hirano et al. ("Distinct Retinal Capillary Plexuses in Normal Eyes as Observed in Optical Coherence Tomography Angiography Axial Profle Analysis", published June 20, 2018) in further view of Girand et al. ("ARTERY/VEIN CLASSIFICATION IN FUNDUS IMAGES USING CNN AND LIKELIHOOD SCORE PROPAGATION", Published March 8,2018)
 Regarding Claim 12, while the combination of Son, Campbell and Hirano teaches  the method of claim 1, they don’t explicitly teach wherein the electronic processor is at least partly embodied by a neural network
Girand teaches wherein the electronic processor is at least partly embodied by a neural network (Girand, Abstract, a convolutional neural network (CNN) is trained for the task of labeling vessel pixels into arteries or veins.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Girand to Son, Campbell and Hirano in order to use a neural network. One skilled in the art would have been motivated to modify Son, Campbell and Hirano in this manner in order to assess the severity of cardiovascular risk is the retinal arterio-venous ratio (AVR), which significantly depends on the accuracy of vessel classification into arteries or veins.
Regarding Claim 13, the combination of Son, Campbell and Hirano teaches the method of claim 12, wherein the neural network is trained in multiple stages including: a first stage that receives at least OCT-based data examples of capillary plexuses as training inputs (Girand, Abstract, First, a convolutional neural network (CNN) is trained for the task of labeling vessel pixels into arteries or veins. A graph is then constructed from the retinal vascular network. The nodes are defined as the vessel branches and each edge gets associated to a cost evaluating if the two branches should have the same label. The CNN’s artery/vein classification is efficiently propagated through the minimum spanning tree of the graph. The examiner interprets that the neural network is using the vascular network which would comprise of the vascular plexus to train the neural network.), and uses as training target outputs the OCT-based data examples with one or more labeled reference apillary region having the predefined capillary structural configuration (Girand, Page 722, Section 3.1 Data, Paragraph 1, The public datasets DRIVE and MESSIDOR were used to train our CNN model. The DRIVE dataset consists of 40 fundus images divided into 20 training image and 20 test images. All the images of this dataset have previously been labeled by different experts, and we used two such reference standards: one in which all vessels pixels are labeled as artery or vein)and a second stage that receives as a training input the OCT data samples from which the OCT-based data examples are extracted and the output from the first stage, and uses as a training target output the OCT data samples with one or both of veins and arteries labeled (Girand, Page 721, Section 2.2. Likelihood score propagation, Paragraph 1, The CNN classification outputs for each pixel at position (x, y) a score s(x, y) that expresses the likelihood of being an artery (if close to 1) or a vein (if close to 0). The CNN uses limited information about the structure of the vascular tree. As a second step, we therefore refine the initial labeling by first aggregating the likelihood scores of each pixel into a vessel branch score. Then, the branch score is efficiently propagated to the vascular network using a graph representation. The examiner interprets that the CNN is using the trained data from the first stage to further classify the artery or vein in the image.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Girand to Son, Campbell and Hirano in order to use a train a neural network to classify veins and arteries. One skilled in the art would have been motivated to modify Son, Campbell and Hirano in this manner in order to assess the severity of cardiovascular risk is the retinal arterio-venous ratio (AVR), which significantly depends on the accuracy of vessel classification into arteries or veins.
Regarding Claim 14, the combination of Son, Campbell,Hirano and Girand teaches the method of claim 13, wherein the one or both of veins and arteries are labeled on the superficial vascular plexus. (Son, Page 815, Right Column, Paragraph 3, Figure 3(a) shows segmented vessel map corresponding to the en face OCT in Figure 2(b), by implementing global thresholding method, and optic disc is identified based on gradient intensity information. The source nodes are detected around the optic disc to make a start point for each vessel tracking and identified as red and blue for artery and vein)
Regarding Claim 15, the combination of Son, Campbell,Hirano and Girand teaches the method of claim 13, wherein the training input of the first stage includes an en face image of the capillary plexus, and the corresponding OCT data sample includes an en face image of a slab including both the superficial vascular plexus and the capillary plexus (Campbell Page 4, Discussion Section, Paragraph 1, OCTA en face images have been used to visualize vascular networks within the retina at various depth layer-by-layer using thin slabs15. Using this approach, 2 different vascular patterns were initially distinguished, and they were referred to as the superficial and deep plexuses based on their relative depth and vascular patterns by Lumbroso and others (Figs 1 and 4). 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Campbell to Son, Hirano and Girand in order to use an en face image of the vascular plexus. One skilled in the art would have been motivated to modify Son, Hirano and Girand in this manner in order to use projection-resolved (PR) OCTA algorithm to improve depth resolution in the image. (Campbell, Abstract)
Regarding Claim 16, the combination of Son, Campbell, Hirano and Girand teaches the method of claim 13, wherein the training input of the first stage includes the same OCT data sample of the second stage, and the OCT data sample includes an en face images of a slab including both the superficial vascular plexus and the capillary plexus(Campbell Page 4, Discussion Section, Paragraph 1, OCTA en face images have been used to visualize vascular networks within the retina at various depth layer-by-layer using thin slabs15. Using this approach, 2 different vascular patterns were initially distinguished, and they were referred to as the superficial and deep plexuses based on their relative depth and vascular patterns by Lumbroso and others (Figs 1 and 4). 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Campbell to Son, Hirano and Girand in order to use an en face image of the vascular plexus. One skilled in the art would have been motivated to modify Son, Hirano and Girand in this manner in order to use projection-resolved (PR) OCTA algorithm to improve depth resolution in the image. (Campbell, Abstract)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        /CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663